                           Case 1:21-cv-00094-JRH-BKE Document 6 Filed 07/21/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JOSEPH FREDRICK OGLESBY, JR,

                  Petitioner,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 121-094
                                                                                                      (Formerly CR 118-069)
                  UNITED STATES OF AMERICA,

                  Respondent.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that according to this Court's Order dated July 21, 2021, the Report and Recommendation of the

                     U.S. Magistrate Judge is adopted as the opinion of this Court. The Petitioner, Joseph Fredrick

                     Oglesby, Jr.'s 28 U.S.C. § 2255 is dismissed. Further, the Court denies COA in this case and the

                     Petitioner is not entitled to appeal in forma pauperis. This case stands closed.




                   July 21, 2021                                                John E. Triplett, Clerk of Court
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
